         Case 1:17-cr-00248-VSB Document 243 Filed 03/12/20 Page 1 of 4



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 12, 2020
BY ECF AND EMAIL
                                                              Defendant shall disclose his expert’s opinions and the bases
The Honorable Vernon S. Broderick                             and reasons for those opinions, to include materials provided
United States District Judge                                  to, consulted by, or relied upon by the defendant’s expert, by
Southern District of New York                                 March 19, 2020.
40 Foley Square
New York, New York 10007
                                                                                                            3/16/2020
       Re:     United States v. Michael Mendlowitz, S2 17 Cr. 248 (VSB)

Dear Judge Broderick:

       The Government respectfully requests that the Court set an earlier deadline for the
defendant’s disclosure of materials related to the expert witness he intends to call at the Fatico
hearing in this matter scheduled for April 2, 2020. Specifically, in order for the Government to
prepare adequately for the hearing, the Government requests that the Court direct the defendant to
disclose his expert’s opinions and the bases and reasons for those opinions, to include materials
provided to, consulted by, or relied upon by the defendant’s expert, by March 16, 2020.

                                           Background

        On February 19, 2020, the defendant filed a motion to adjourn the Fatico hearing in this
matter, then scheduled for March 3, 2020. (Dkt. No. 238). The defendant noted that “Once Your
Honor ordered a Fatico hearing, we implemented a plan in consultation with our expert, to conduct
a loss analysis that would compare merchant applications to billing statements.” (Id. at 2). The
defendant argued that, because the defense would need to “reassess[]” the “methodology and
analysis” of the loss amount, a month-long adjournment was warranted. See id. The Court granted
the motion to adjourn and directed that the parties exchange “(1) copies of the documents they
intend to present at the Fatico hearing; (2) a list of witnesses they intend to examine at the Fatico
hearing; and (3) § 3500 material for each of the those witnesses” by March 25, 2020. (Dkt. Nos.
241 and 236).

         On or about December 20, 2019, after soliciting proposed dates from the parties, the Court
ordered a Fatico hearing for March 3, 2020. (Dkt. No. 229.) The defendant’s February 19, 2020
motion for an adjournment was the first time the Government learned that the defendant intended
to call an expert witness to testify at the Fatico hearing.
         Case 1:17-cr-00248-VSB Document 243 Filed 03/12/20 Page 2 of 4




       On March 2, 2020, the Government wrote to defense counsel and requested that “the
defendant provide the witness’s opinions and the bases and reasons for those opinions to the
Government by March 16, 2020.” We also requested that defense counsel provide the expert’s
CV to the Government.

        On March 4, 2020, defense counsel provided the Government with the CV, which
identified the expert as Patrick Moran—the same defense expert that the Court precluded from
testifying at trial.

       Despite a follow-up inquiry on March 4, 2020, defense counsel has not responded to the
Government’s request for the production of the witness’s opinions and the bases and reasons for
those opinions to the Government by March 16, 2020.

                                            Discussion

        The Rules of Criminal Procedure apply to sentencing proceedings. See Fed. R. Crim. P.
(a)(1) (“These rules govern the procedure in all criminal proceedings in the United States district
courts, the United States courts of appeals, and the Supreme Court of the United States.”); see
also United States v. Webster, 162 F.3d 308, 346 (5th Cir. 1998) (“The Federal Rules of
Criminal Procedure apply to sentencing hearings.”).

       By its terms, Rule 16(b)(1)(C) refers to expert notice and disclosure in advance of trial
testimony. Id. (requiring that the defense “give to the government a written summary of any
testimony that the defendant intends to use under Rules 702, 703, or 705 of the Federal Rules of
Evidence as evidence at trial”).

        The reasons underlying the expert notice and disclosure requirements apply with equal
force to sentencing proceedings that will include expert testimony. As the Advisory Committee
notes to Rule 16 explain, the disclosure requirement “is intended to minimize surprise that often
results from unexpected expert testimony, reduce the need for continuances, and to provide the
opponent with a fair opportunity to test the merit of the expert’s testimony through focused cross-
examination.” United States v. Ferguson, 3:06 Cr. 137 (CFD), 2007 WL 4539646, at *1 (D. Conn.
Dec. 14, 2007).

        The Advisory Committee further explained that “the requesting party is entitled to a
summary of the expected testimony,” in order to allow the requesting party notice of whether, for
example, “the expert will be providing only background information on a particular issue or
whether the witness will actually offer an opinion.” See Fed. R. Crim P. 16, Advisory Committee
note, 1993 Amendment.

        Finally, the Advisory Committee noted that “perhaps most important, the requesting party
is to be provided with a summary of the bases of the expert’s opinion.” Id. Such information
should include “not only written and oral reports, tests, reports, and investigations, but any
information that might be recognized as a legitimate basis for an opinion under Federal Rule of
Evidence 703, including opinions of other experts.” Id.


                                                 2
         Case 1:17-cr-00248-VSB Document 243 Filed 03/12/20 Page 3 of 4




        Taken together, the Advisory Committee’s notes on Rule 16 evince an overriding concern
that expert testimony put before the trier of fact be reliable. To allay this concern, the Advisory
Committee provided for advance disclosure of expert testimony so that it could be tested by the
opposing party and, thereby, to provide some assurance of its reliability.

        The United States Sentencing Guidelines (the “Guidelines”) echo the Advisory
Committee’s concern about the reliability of information put forward at sentencing. In its Policy
Statement regarding the Resolution of Disputed Factors under the Guidelines, it provides that
although the court “may consider relevant information without regard to its admissibility under
the rules of evidence applicable at trial,” the sentencing court may only do so “provided that the
information has sufficient indicia of reliability to support its probable accuracy.” U.S.S.G. §
6A1.3 (emphasis added).

        The Government’s proposed disclosure date, March 16, 2020, is warranted to ensure the
Government has adequate time to prepare for cross-examination and, thereby, to ensure that the
proposed expert’s testimony is sufficiently reliable for consideration at sentencing. At this time,
apart from the identity of the proposed expert, the Government has been provided no information
regarding the proposed expert’s testimony, whether he will testify simply as to background
information or provide expert opinions, what those opinions (if any) will be, or what the bases
for those opinions are. The Government is therefore unable to assess whether, or to what extent,
the defendant’s proposed expert testimony is reliable.

         The defense letter requesting an adjournment dated February 19, 2020 indicated that the
defense was undertaking an “analysis” of merchant materials and using a particular (albeit
undescribed) “methodology” to conduct that analysis. (See Dkt. No. 238 at 2). The defense
letter also indicated that the defendant’s expert analysis was sufficiently time-consuming as to
warrant a four-week adjournment. If the expert’s opinion relies upon or interprets such an
“analysis,” the Government is entitled to advance disclosure of the materials provided to,
reviewed, or consulted by the expert to assess whether his reliance thereon comports with
Daubert, its progeny, and to what extent it is sufficiently reliable to be considered by the Court at
sentencing. See generally, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 1993;
U.S.S.G. § 6A1.3.

        In addition, the identification of Patrick Moran as the defense expert raises additional
questions regarding the substance of his testimony. The defense letter requesting an adjournment
dated February 19, 2020 stated that “Once Your Honor ordered a Fatico hearing, we
implemented a plan, in consultation with our expert, to conduct a loss analysis that would
compare merchant applications to billing statements.” (Id.) It is unclear who is conducting the
actual analysis and what Mr. Moran’s “consultation” consists of. In advance of the defendant’s
trial, Mr. Moran was noticed as an expert in “certain industry practices in the payment
processing industry,” including “Range of profits for processors, including factors that could lead
to higher or lower profits based on the type of merchants in the portfolio.” (See Dkt. No. 138,
Exhibit D). To the extent that Mr. Moran intends to testify as to particular opinions regarding
the loss amount, those opinions should be disclosed in the interest of efficiency and fairness.



                                                 3
         Case 1:17-cr-00248-VSB Document 243 Filed 03/12/20 Page 4 of 4



        In sum, to minimize surprise, promote efficiency, to allow the Government to properly
and fairly prepare for cross-examination, and to ensure that the defendant’s proffered expert
testimony is sufficiently reliable, the Government respectfully requests that the Court direct the
defendant to produce a summary of the proposed expert testimony and the reasons and bases for
the expert testimony, to include materials provided to, consulted by, or relied upon by the
defendant’s expert, by March 16, 2020.


                                                     Respectfully submitted,


                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:         /s/                       l
                                                     David Abramowicz
                                                     Jilan J. Kamal
                                                     Dina McLeod
                                                     Assistant U.S. Attorneys
                                                     212-637-6525/2192/1040


cc:    Smith Villazor, LLP, Counsel for Michael Mendlowitz (via ECF and email)




                                                 4
